DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 2/21/22, are fully acknowledged by the Examiner. Currently, claims 21-40 are pending with claim 1-20 canceled, and claims 21-40 new. The following is a complete response to the 2/21/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dycus (US 7,156,846).
Regarding claim 21, Dycus teaches an instrument comprising: a pair of working arms comprising:i. a first arm (110 as in Fig. 8); ii. a second arm (120); iii. a first electrode located on the first arm (112); and iv. a second electrode located on the second arm (122); and 
a moveable member (switch 200 with associated structure) comprising: i. a passive circuit element (201); ii. a first terminal (310a); and iii. a second terminal (310b), wherein the moveable member is moveable to a first position and to a second position (200 and 202 may be depressed from an unactuated state to an actuated state);wherein in the first position, the first terminal is in electrical communication with the first electrode and the second terminal is in electrical communication with the second electrode to form a completed electrical circuit (in the actuated state 112 and 122 form a completed circuit with the terminals 310a and 310b via 311 and 310c, as in col. 17, lines 30-55); and wherein in the second position, at least one of the first terminal and the second terminal is free of electrical communication with the respective first electrode and second electrode so that the electrical circuit is open (second position in an unactuated state such that there is no connection between 310a-b and the electrodes).
Regarding claim 22 in a first interpretation, Dycus teaches wherein the instrument is adapted to provide a modality when the moveable member is in the first position and the electrical circuit is completed (bipolar sealing).
Regarding claim 23, Dycus teaches wherein in the second position when the electrical circuit is open, the instrument is no longer adapted to provide the modality that is provided when the electrical circuit is completed (in the second position, the instrument does not deliver energy to the electrodes for sealing).
Regarding claims 22 and 24 in a second interpretation, Dycus teaches wherein the instrument is adapted to provide a modality when the moveable member is in the first position and the electrical circuit is completed (cutting via trigger 70). Dycus further teaches wherein in the second position when the electrical circuit is open, the instrument is adapted to provide the modality (cutting via trigger 70 regardless of the sealing).
Regarding claim 25, wherein in the second position when the electrical circuit is open, the instrument is adapted to provide a second modality that is different than the modality provided when the electrical circuit is completed (grasping tissue via handle 40).
Regarding claim 28, Dycus teaches wherein the completed electrical circuit comprises the passive circuit element, the first electrode, the second electrode, the first terminal, and the second terminal.
Allowable Subject Matter
Claims 26, 27, and 29-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 26, Dycus teaches the instrument as a bipolar electrosurgical instrument, with two electrodes in communication with a generator, but does not teach in the second position, a therapy current from the power source is provided between the first and second electrode. Rather, in the second position, the button 200 is unactuated and current does not flow between the electrodes from the power source.
Regarding claim 27, Dycus is silent regarding an impedance measured of the passive circuit element in the completed electrical circuit. Examiner has not found a reason to measure the impedance at a switch. Other prior art measures impedance at the electrode or at the generator, but not at a switch. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 29-36, Dycus is silent regarding an impedance measured of the passive circuit element in the completed electrical circuit. Examiner has not found a reason to measure the impedance at a switch. Other prior art measures impedance at the electrode or at the generator, but not at a switch. Claims 30-34 are dependent on claim 29. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 35, the movable member of Dycus is a button rather than a blade. Batchelor (US 2016/0051275) and Payne (US 2014/0046323) teaches a pair of working arms with electrodes, with a movable member as a blade with a sensor, but not with the terminals and passive circuit element able to be in communication with the electrodes as desired in the independent claim. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 36, the movable member of Dycus is a button rather than a shuttle located on the handpiece. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Claims 37-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 37, Dycus is silent regarding an impedance measured of the passive circuit element in the completed electrical circuit. Examiner has not found a reason to measure the impedance at a switch. Other prior art measures impedance at the electrode or at the generator, but not at a switch. Claims 38-39 are dependent on claim 37. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 40, Dycus is silent regarding an impedance measured of the passive circuit element in the completed electrical circuit. Examiner has not found a reason to measure the impedance at a switch. Other prior art measures impedance at the electrode or at the generator, but not at a switch. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,610,291. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 teaches each and every limitation of instant claim 21.
Claim 22 is rejected on patented claim 1.
Claim 23 is rejected on patented claim 2.
Claim 24 is rejected on patented claim 3.
Claim 25 is rejected on patented claim 4.
Claim 26 is rejected on patented claim 5.
Claim 27 is rejected on patented claim 6.
Claim 28 is rejected on patented claim 1.
Claim 29 is rejected on patented claim 1.
Claim 30 is rejected on patented claim 7.
Claim 31 is rejected on patented claim 8.
Claim 32 is rejected on patented claim 9.
Claim 33 is rejected on patented claim 10.
Claim 34 is rejected on patented claim 11.
Claim 35 is rejected on patented claim 12.
Claim 36 is rejected on patented claim 13.
Claim 37 is rejected on patented claim 14.
Claim 38 is rejected on patented claim 15.
Claim 39 is rejected on patented claim 16.
Claim 40 is rejected on patented claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794